783 N.W.2d 117 (2010)
In re P.M., Minor.
Department of Human Services, Petitioner-Appellant,
v.
Shae Mullins, Respondent-Appellee.
Docket No. 140983. COA No. 291874.
Supreme Court of Michigan.
June 25, 2010.

Order
On order of the Court, the application for leave to appeal the March 16, 2010 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties may file supplemental briefs within 56 days of the date of this order, but they should not submit mere restatements of their application papers.